DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 5/15/19, wherein:
Claims 1-14 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwan et al (KR-101294205 – from Google Patent Search – pages 1-8) and also Applicant’s IDS filed on 11/4/20.  Herein after Hwan.
As for independent claim 1, Hwan discloses a grip force setting system comprising: a gripper to grip a gripping target object {see at least figures 3A-3B}; a detector to detect a deformation amount of the gripping target object in a state in which the gripper grips the gripping target object with a test grip force {see at least figures 1, 2, step (S110) 3A; the abstract, claim 1, page 3 which disclose e.g. “a deformation amount of the object measured in a state where the gripper grips the objects with a 
As for dep. claim 2, which discloses the circuitry is configured to determine the operation grip force within a linear proportional region of the test grip force and the deformation amount at which the specific deformation characteristic value is substantially constant {see Hwan at least figure 3A}. 
As for dep. claim 3, which discloses wherein the circuitry is configured to determine a maximum upper limit grip force at which the gripper does not damage the gripping target object and a minimum lower limit grip force which allows the gripper to lift the gripping target object and determine the operation grip force between the maximum upper limit grip force and the minimum lower limit grip force {see Hwan at least claims 3-4, and pages 3-4}.
As for dep. claims 4-5, which discloses wherein the detector comprises an optical sensor which is configured to detect a shape of the gripping target object by an optical method; wherein the optical sensor comprises a camera which is configured to capture an entire shape of the gripping target object {see Hwan at least abstract, step 110; page 4 e.g. a 3D vision camera). 
As for dep. claim 6, which discloses wherein the detector is configured to detect the deformation amount with a ratio of an absolute shape change amount to an entire size of the gripping target object {see Hwan at least abstract, page 3}.
As for dep. claims 7-8, which discloses wherein the optical sensor comprises a distance sensor to measure a position of a surface of the gripping target object; wherein the detector is configured to detect the deformation amount with displacement of the surface of the gripping target object {see Hwan at least abstract, pages 3-4 which discloses the minimum and maximum grip force equations}.
As for dep. claims 9-10, which discloses wherein the detector is configured to detect the deformation amount in a direction different from a gripping direction to which the test grip force is applied; detect the deformation amount in a direction along a gripping direction to which the test grip force is applied  {see Hwan at least figure 1, 3A-3B}. 
As for dep. claims 11-12, which discloses wherein the gripper is configured to be driven by a motor, a motor controller to control the motor via torque control or thrust control based on the test grip force or the operation grip force.  Hwan would be inherently that in the robotic art, the gripper is controlled by a motor via torque/thrust control.
As for independent claims 13-14, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664